El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En la Corte de Distrito de G-uayama se siguió un juicio de desahucio de Mike O. Eourke contra Eugenio Pacheco, en el que se declararon sin lugar las excepciones previas opues-tas por el demandado, con lugar la . demanda, y se condenó a Eugenio Pacheco a que dentro de veinte días desalojase la finca objeto del juicio, apercibido de lanzamiento, conde-nándosele además a que pague al demandante la cantidad de $300 por los daños y perjuicios reclamados, y las costas.
Interpuesta apelación por el demandado contra esta sen-tencia, se nos ha presentado una transcripción de los autos en la que no encontramos otras alegaciones que la demanda y la excepción aducida por el demandado, por cuyo motivo hemos de considerar únicamente si la demanda adolece de *983los defectos alegados en la excepción previa. En consecuen-cia consignaremos snstancialmente los hechos de la demanda, radicada en 8 de mayo del presente año.
Mike O. Ronrke, el demandante, alegó que por escritura pública de 20 de abril último compró a Doña Oarmen López Navarro, asistida de su esposo, la finca rústica que describe, la que al tiempo de la venta estaba sujeta a un contrato pri-vado de arrendamiento celebrado entre la vendedora y el demandado Eugenio Pacheco, el que, en su cláusula ,9a., esta-blece que en caso de venta será preferido el arrendatario en precio igual a otro comprador, pero si Pacheco no tuviese recursos para efectuar la compra no será ello obstáculo para que la venta se realice, quedando rescindido el contrato y debiendo serles pagadas las mejoras que haya introducido previa tasación de peritos; qne cuando el demandante com-pró la finca había sido obtenida por escrito la conformidad del arrendatario y había dado la dueña los pasos necesarios para la tasación de las mejoras que hubieran, aunque inútil-mente por haberse negado a ello el demandado; que después de ser éste notificado de la compra hecha por el demandante y de haberle éste requerido en 22 de abril para que desocupara la finca, no solamente se ha negado a ello sino que está destru-yendo el arbolado, en contravención a lo estipulado con la -anterior dueña en su contrato de arrendamiento; que en 28 del propio mes fué nuevamente requerido para que cesara de causar los mencionados daños y se le previno que si no verificaba la entrega de la finca tendría que pagar $100 men-suales por el disfrute de ella, mientras continuara en su pose-sión, no obstante lo cual y de haber transcurrido el día 4 de mayo en que debía verificar el pago, según el arrendamiento existente al tiempo de la venta, no ha satisfecho suma alguna al demandante; que la negativa del demandado a entregarle la finca y la destrucción que ha hecho en las plantaciones de ella le han causado daños y perjuicios por más de $300, por lo que concluyó con la súplica de que se declarara con lugar el desahucio, se ordenara el desalojo del demandado y se le *984condenara a pagarle $300 en concepto de daños y perjuicios más las costas.
La excepción del demandado se fnndó: 1°., en qne la demanda no aducía hechos suficientes para determinar una causa de acción de desahucio; 2a., en que la corte no tenía jurisdicción en la materia de la acción, y 3°., que la demanda es ambigua, ininteligible y dudosa, y se expusieron las ra-zones en que fundó el demandado las dos últimas causas de excepción.
Es indudable que el comprador de una finca arrendada, tiene perfecto derecho a que termine el arrendamiento vi-gente al verificarse la venta, de acuerdo con el artículo 1474 del Código Civil, salvo los dos casos de excepción consig-nados en él, ninguno de los cuales aparece de la demanda. De acuerdo, pues, con este precepto, si la demanda de desahucio está fundada en el hecho de haber sido comprada la finca por el demandante, no podrá sostenerse que la demanda no aduce hechos que determinen una causa de acción, ni tampoco que la Corte de Distrito carezca de jurisdicción, por cuanto desde el momento de la compra por el demandante, la posesión del demandado no era en concepto de arrendatario del com-prador, y ha de equipararse a la posesión en precario; y cuando la demanda de desahucio se basa en ese fundamento la jurisdicción para resolverla radica en la corte de distrito. (Ley de Desahucio de 9 de marzo de 1905, y sentencia dictada en el caso de Sosa v. Río Grande Agrícola Company, Limited, 17 D. P. R.,1150.)
Sin embargo, la dificultad en este caso estriba en poder determinar si la demanda de desahucio está basada en la posesión precaria, nacida del derecho reconocido por la ley al comprador para dar por terminado el arrendamiento exis-tente cuando compró, o si el motivo de ella es la falta de pago de acuerdo con el arrendamiento anterior a la compra-venta.
Si bien la demanda parece basarse en la posesión pre-*985caria, sin embargo, el demandante consignó en su alegación sexta lo siguiente:
* * no obstante lo cual apoderado del fundo; y a pesar de haber transcurrido el día 4 del corriente en que debía verificar el pago, según el arrendamiento existente al tiempo de la venta, no fia satisfecho suma alguna al demandante.”
Esta alegación, innecesaria si la demanda se funda en el precario, rma vez hecha produce la duda de si la acción se establece porque no ha satisfecho el demandado al deman-dante la cantidad que debía pagar por el arrendamiento exis-tente , antes de la venta; duda que es de mayor importancia en este caso, porque si éste fuera el fundamento de la de-manda, faltaría entonces la alegación de que el precio del arrendamiento computado por una anualidad excede de mil dollars, que es esencial para dar jurisdicción a la corte de distrito. El fundamento de ser dudosa la demanda aparece claro y debe sostenerse.
Además, en esta demanda de desahucio se ejercita tam-bién la acción de cobro de trescientos pesos por daños y per-juicios, que es improcedente en el procedimiento especial es-tablecido por la ley únicamente para ejercitar la acción de desahucio, el que no tiene otro fin que recuperar la posesión tenida por alguna persona, bien precariamente, ya después de haber infringido sus obligaciones como arrendatario. (Puig v. Soto, fallado por esta Corte Suprema en 13 de marzo de 1912.) .
Por las razones expuestas debe revocarse la sentencia ape-lada y declararse con lugar la excepción de que la demanda es dudosa, concediéndose permiso para que el demandante la enmiende.

Revocada, con instrucciones al tribunal sen-tenciador para que conceda permiso al de-mandante para que enmiende la demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, y del Toro.